Citation Nr: 0826126	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for transient ischemic 
attacks (TIAs), also claimed as a stroke.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service connected left foot plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service connected dyspepsia with gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from March 1977 to March 1997.

When this matter initially came before the Board of Veterans' 
Appeals (Board), it arose from February 2001 and August 2005 
rating decisions by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
February 2001 decision assigned initial 10 percent 
evaluations for left foot plantar fasciitis and for dyspepsia 
with GERD.  The August 2005 decision denied service 
connection for TIAs.  A personal hearing was held before the 
undersigned Veterans Law Judge via videoconference from the 
RO in March 2006.

In a November 2006 decision, the Board remanded the claims to 
the RO via the Appeals Management Center (AMC) for additional 
development, to include obtaining additional treatment record 
and providing VA examinations with medical opinions.  
Unfortunately, all requested development has not been 
accomplished and, although the Bard regrets the further 
delay, an additional remand is required.

The Board notes that in the November 2006 remand, the issue 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) was referred to the RO for 
appropriate action.  It does not appear that any action has 
been taken with regard to that claim, and so the issue is 
again referred back.  Additionally, the issue of entitlement 
to service connection for irritable bowel syndrome is 
referred to the RO for action, at the request of the 
veteran's representative.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The November 2006 Remand noted that the veteran had reported 
additional VA, state, and private sources of medical records.  
No development for these records had been done.  The Remand 
specifically referred to Dr Jones, Dr. Martin, Tri-Care, the 
VA medical center (VAMC) at Loma Linda, the Social Security 
Administration, and the California state disability board.  

The record reflects that the AMC obtained Social Security 
Administration records, as well as VAMC Loma Linda treatment 
records.  Correspondence was sent to the veteran in December 
2006 to notify her of the evidence and information needed to 
substantiate her claims, but it failed to clearly tell her 
that a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, was 
required for each private medical provider.  The AMC did 
request a release for the "California Social Security 
Administration," but merely told the veteran to "identify 
the names, addresses, and approximate dates of treatment" 
for all other sources, "to include Dr. Jones, Dr. Martin, 
Tri Care, and the VA facility in Loma Linda, California."  
The phrasing of the letter could lead a reasonable person to 
not supply releases for the named doctors, but only to 
provide information as to the dates and locations of 
treatment.  In this case, that is exactly what happened.

In December 2006 correspondence, the veteran stated that Dr. 
Martin worked at UCLA, and had last treated her in December 
2005.  No release was supplied.  She similarly identified the 
dates of treatment at VAMC Loma Linda, and provided 
information regarding her state disability award.  The Board 
notes that there is no such organization as the "California 
Social Security Administration," possibly contributing to 
the confusion.  Further, the veteran had previously submitted 
a release for Dr. Jones, and she may have believed from the 
AMC correspondence that she had already supplied all required 
documents.

Because the letter to the veteran provided confusing 
information regarding what was needed to allow VA to obtain 
the records noted in the Remand, as shown by the veteran's 
response, the AMC cannot be said to have complied with the 
spirit or letter of the Board Remand.

The Court of Appeals for Veterans Claims has held that "a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  We hold further that a remand by 
this Court or the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand."  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, an additional remand is required to 
obtain the remaining identified private and state records.

The Board further notes on review of the record that the 
veteran identified a Dr. Rami Pathi as having treated her for 
foot complaints.  It appears only one attempt to obtain these 
records was made, in March 2003.  There is no indication of a 
response.  As these records are relevant to evaluation of the 
service connected left foot plantar fasciitis, remand is 
require for further attempts to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
she supply a separate VA Form 21-4142 for 
Dr. Martin at UCLA, for Dr. Jones, and for 
Dr. Rami Pathi.  The veteran should also 
be asked to identify the California state 
agency from which she was receiving 
disability payments during 2004 and 2005, 
and to supply a VA Form 21-4142 for that 
agency.

2.  Upon receipt of properly executed 
releases, the RO should take all 
reasonable steps to obtain the identified 
records and associate them with the 
veteran's claims file.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




